Citation Nr: 1038397	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-22 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of service connection for Osgood-Schlatter's disease of the 
right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1978 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.


FINDINGS OF FACT

1.  In a decision in November 2006, the Board denied service 
connection for Osgood-Schlatter's disease of the right knee; the 
Veteran was duly notified of the decision and did not file a 
timely appeal with the United States Court of Appeals for 
Veterans Claims.

2.  Evidence received since the decision in November 2006 by 
Board is cumulative of evidence considered in the previous denial 
and does not pertain to the reason the claim was previously 
denied, and does not raise a reasonable possibility of 
substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  In a decision in November 2006, the Board denied service 
connection Osgood-Schlatter's disease of the right knee and the 
Board's decision is final.  38 U.S.C.A. § 7266 (West 2002).



2.  New and material evidence has not been presented to reopen 
the claim of service connection for Osgood-Schlatter's disease of 
the right knee.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim of service 
connection, VCAA notice requires information regarding the 
evidence and information that is necessary to reopen a claim, the 
definition of new and material evidence, and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).




The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2007 and in May 2008.  The notice included 
the type of evidence needed to reopen the claim of service 
connection, that is, new and material evidence, namely, evidence 
not previously considered, which was not redundant or cumulative 
of evidence previously considered and pertained to the reason the 
claim was previously denied.  The notice included the type of 
evidence needed to substantiate the underlying claim of service 
connection.  The notice included the reason the claim was 
previously denied, that is, the condition preexisted service and 
was not aggravated by service. 

The Veteran was notified that VA would obtain service records, VA 
records and records of other Federal agencies and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records, or with his authorization VA would 
obtain any such records on his behalf.  The notice included the 
general provisions for the effective date of the claim and for 
the degree of disability assignable.

As for the content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of 
pre-adjudication VCAA notice); of Kent v. Nicholson, 20 Vet. App. 
1 (2006) (new and material evidence necessary to reopen a service 
connection claim element of new and material evidence); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim).  





To the extent that the VCAA notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-complying 
VCAA notice after which the claim was readjudicated as evidenced 
by the statement of the case, dated in May 2009.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error 
cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's service 
treatment records, as well as post-service VA and private 
treatment records.  The Veteran has not identified any additional 
pertinent records for the RO to obtain on his behalf.  

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized on a claim to reopen a previously 
denied claim of service connection unless new and material 
evidence is presented.  38 C.F.R. §3.159(c)(4)(iii).

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Standard for New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence, but not its weight, 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence Previously Considered

At the time of the decision in November 2006 by the Board, the 
evidence of record consisted of: the Veteran's service treatment 
records showing a diagnosis of Osgood-Schlatter's disease in 
service which was a preexisting condition; the Veteran's written 
statements regarding a fall and resulting injury to his knee in 
service, the treatment he received, and current complaints of 
knee pain; post-service private treatment records from 1998 and 
2000, including a statement from a pain management physician in 
Dayton, Ohio, regarding treatment for his knee condition; and, a 
VA examination report from April 2004 which offered the opinion 
that, while the Veteran's current right knee condition was the 
residual of the Osgood-Schlatter's disease noted in service, the 
disease itself had predated military service, as it was a 
condition which affected the growth-plate in pre-adolescence and 
adolescence, and it was not aggravated to a permanent degree in 
service beyond the normal progression of the disease.

Newly Submitted Evidence

Evidence submitted since the decision in November 2006 by Board 
consists of the Veteran's statements that he experienced no knee 
pain or instability prior to a fall in service; VA treatment 
records for July 2004 to February 2009 showing treatment for knee 
pain and an MRI report indicating the presence of chronic 
residuals of Osgood-Schlatter's disease in the right knee; and 
the Veteran's testimony at the April 2010 hearing.  The Veteran 
testified that he did not have any knee pain prior to service, 
had passed his service entrance physical as 100 percent fit to 
service, had fallen and hurt his knee in service, and had been 
coerced by the service medical personnel who treated him into 
saying he had symptoms prior to service.  He also stated that he 
was treated privately in the Quantico area after service 
separation, although he did not believe VA had those records and 
he did not remember the physician's name.  He reported that he 
was still being treated for knee pain and instability at several 
VA facilities and that one of his physician's in Dayton had 
written a statement relating his current knee condition to his 
military service and that this statement had been provided to VA.

Analysis

The evidence submitted since the decision in November 2006 by the 
Board is not new and material evidence because it is cumulative, 
that is, supporting evidence of previously considered evidence, 
namely, the Veteran's service treatment records and statements 
regarding the fall in service, the diagnosis of Osgood-
Schlatter's disease, and his knee pain and instability since 
service.  

The Veteran's testimony regarding treatment after service 
separation is also cumulative, as it demonstrates only the 
existence of a knee condition and symptoms after service but does 
not address the previous finding that the condition preexisted 
the Veteran's service.  In addition, the Veteran's testimony 
regarding a statement from a Dayton, Ohio, physician relating his 
current knee condition to his military service is also not new 
and material, as this statement was previously considered, and 
relates only to the Veteran's symptomatology after service rather 
than to a service-connected cause for his disability.  

As the evidence submitted since the decision in November 2006 by 
the Board does not pertain to the reason the claim was previously 
denied, that is, medical evidence that Osgood-Schlatter's disease 
preexisted service and was not permanently aggravated by service, 
the additional evidence does not raise a reasonable possibility 
of substantiating the claim for service connection.

Whereas the evidence submitted is cumulative and does not raise a 
reasonable possibility of substantiating the underlying claim, it 
does not meet the definition of new and material evidence under 
38 C.F.R. § 3.156 and the claim is not reopened.  And the 
benefit-of-the-doubt standard of proof does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).



ORDER

As new and material evidence has not been presented, the claim of 
service connection for Osgood-Schlatter's disease of the right 
knee is not reopened, and the   appeal is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


